COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of J.J., a Child

Appellate case number:      01-18-01094-CV

Trial court case number:    2018-00151J

Trial court:                315th District Court of Harris County

       Appellee, Department of Family and Protective Services, has filed an unopposed
motion for an extension of time to file its brief. The motion is granted. Appellee’s brief
is due to be filed with this Court no later than Monday, March 18, 2019. See TEX. R.
APP. P. 28.4(a), 38.6(d).
      This appeal involves the termination of the parent-child relationship. Accordingly,
this Court is required to bring the appeal to final disposition within 180 days of
December 10, 2018, the date the notice of appeal was filed, so far as reasonably possible.
See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app.
Accordingly, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: ___February 28, 2019___